Holmes, J.
It must be assumed that the petitioner satisfied the judge “on a hearing had after public notice of said application that the failure to obtain or file the assent was occasioned by accident or mistake, or other sufficient cause,” that being the express requirement of Pub. Sts. c. 157, § 90. It is stated that the only question in dispute was whether the petitioner had obtained the assent required by that section and that the judge refused the discharge on the ground of his ruling alone. It is found that if that ruling is wrong the discharge is to be granted. In our opinion the ruling is wrong. The limitation of the creditors in § 86 to those who have proved within six months is not - express, but only a consequence of the requirement that the assent shall be filed within six months. The assent required by § 90 is of “ a majority ... of the creditors who have proved their claims.” There are no words which expressly or by implication confine it to those who might have been asked to assent before. On the contrary the words used plainly mean all the creditors who have proved at any time. When it is shown that the failure to get the assent earlier was through accident or mistake, there seems to be no reason for denying the right to vote to a part of the creditors concerned in the question of the discharge.

Discharge to he granted.